                                        Dean G. Sutton, Esquire
     Morris Office:                            Attorney At Law                       Bergen Office:
 BERGEN    COUNTY
     2001 Route  46 OFFICE                      Board Certified                   MORRIS  COUNTY
                                                                                     151 W.          OFFICE
                                                                                            Passaic Street
151 W. Passaic
     Suite 310 Street, 2ND floor          Consumer Bankruptcy Law                  181
                                                                                     Rochelle Park, N.J. 201
                                                                                       New  Road,  Suite
   Rochelle  Park, NJ
     Parsippany, N.J.  07662             American Board of Certification            Parsippany, NJ 07054
                                                   -------------
                                                MAIN OFFICE
                                                  18 Green Rd
                                                  P.O. Box 187
                                               Sparta. NJ 07871
                                                   -------------
                                                 (973)729-8121
                                               Fax (973) 729-6685
                                            www.deansuttonlaw.com
                                                                           June 2, 2020
     Sent Via E-Mail

     Honorable Rosemary Gambardella
     King Federal Building
     50 Walnut Street, 3rd Floor
     Newark, N.J. 07102

     Reference:       William Hovey
                      Case No. 19-28149/RG

                      Notice of Motion for Relief pertaining to Creditor Robert M. Pietrowicz

                      Cross Motion re: to Dismiss Chapter 13 Case as Bad Faith Filing and Opposition to
                      Debtor's Motion for Relief from the Automatic Stay to Pursue Appeal on Behalf of
                      Creditor, Robert M. Pietrowicz

                      Notice of Motion To Reduce Proof of Claim of Creditor Robert M. Pietrowicz

                      Objection to Debtor’s Exemptions filed by Creditor Robert M. Pietrowicz

                      Objection to Debtor’s Exemptions filed by Marie Ann Greenberg, Chapter 13
                      Trustee

                      Hearing Date: June 10, 2020 @ 10:00 a.m.


     Dear Judge Gambardella,

            This letter will confirm that all of the above referenced matters that were before
     the Court on June 10, 2020 @ 10:00 a.m. have been adjourned.

              The adjourned date is August 26, 2020 @ 10:00 a.m.
Page 2 of 2
William Hovey
Case No. 19-28149


      Thank you for your courtesies.

                                                     Very truly yours,
                                                     /s/Dean G. Sutton
                                                     Dean G. Sutton

DGS/lms
Cc: Marie Ann Greenberg, Trustee - Sent Via E-mail
    Leonard C. Walczyk, - Sent Via E-mail
    Neal Flaster, Esquire – Sent Via E-mail
    William Hovey – Sent Via E-mail
